DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
	The Amendment and Arguments filed on 4/30/22 have bene accepted and entered. Applicants amendments “…and performing a radio resource control connection establishment procedure to transmit the attach request message, where the radio resource control connection establishment procedure is for the restricted operator service access, and where the radio resource control connection establishment procedure includes transmitting a restricted operator service request indication in a RRCConnectionSetupComplete message from the mobile equipment to the network” in conjunction with the other limitations in the claim have overcome the prior art of record.  Therefore, rejections of claims 1, 4-6, 8-10, 12-15, 18-24 have been withdrawn.

Allowable Subject Matter
Claims 1, 4-6, 8-10, 12-15, 18-24 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicants remarks submitted have been fully considered and found to be persuasive.  These remarks, along with the amendments filed “…and performing a radio resource control connection establishment procedure to transmit the attach request message, where the radio resource control connection establishment procedure is for the restricted operator service access, and where the radio resource control connection establishment procedure includes transmitting a restricted operator service request indication in a RRCConnectionSetupComplete message from the mobile equipment to the network” have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely or in any reasonable combination, reads on the claims as amended.  The closest prior art found, which was previously cited is as follows:
Kang et al US (20180324672) teaches a method for permitting and providing operator specific services by allowing an unauthorized terminal to search for and access the operator specific services in a wireless communication system, and includes a method for notifying a terminal of information corresponding to ‘operator specific services’ by allowing a base station to broadcast predetermined information, a method for displaying information acquired by a terminal, matching the information acquired by the terminal with information broadcast from a base station or the like to arrange services, a method for requesting an access including information notifying that a terminal performs an access for ‘operator specific services’ upon accessing a network, a method for providing a menu determining whether there are neighboring base stations capable of ‘operator specific services’ to a user of a terminal, allowing the terminal to determine whether there is the base station broadcasting the information, or the like.
Jung et al US (20150079938) teaches when system information is broadcast from the second cell, the UE determines whether EAB information is included in the system information for EAB (S820). In this case, the UE may determine whether EAB information is included in SIB 14. When EAB information is not included in the system information, the UE may determine that accessing the second cell has not been barred (S821). Thus, the UE may attempt to establish RRC connection to the second cell.
Griot et al US (20150281966) teaches it is to be appreciated that the different devices may be collapsed into a single actual device that performs the specific functions in some deployments. For example, in an enterprise network, the MME 112 and AAA server 122 functions can be provided in a single entity. In another example, in a residential network for instance, eNB 108, SGW/PGW, MME 112, and AAA server 122 (and/or OSU server 130) can be combined in a single device that can be connected to a home network such that the SGW/PGW functionality provides UE 106 with access to Internet 124 via the home network. In other deployments, it is to be appreciated that some of the components shown in the hotspot 102 can be included in the network 104 along with a gateway function.
None of these references, taken alone or in any reasonable combination, teach the claim as amended in conjunction with the other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478